SHAW, Judge,
concurring in the result.
I concur to affirm the trial court’s suppression order, but not for the reasons stated in the unpublished memorandum. The record indicates that the affidavit submitted as support for the issuance of the search warrant was legally insufficient to supply probable cause for the issuance of the warrant because the affidavit did not state the date or the time the informant had allegedly observed the sale of marijuana and cocaine from the residence described. See Ex parte Parker, 858 So.2d 941 (Ala.2003), and the cases cited therein. If the trial court’s ruling on a suppression motion is correct for any reason it should not be reversed, Loggins v. State, 771 So.2d 1070, 1078 (Ala.Crim.App.1999), aff'd, 771 So.2d 1093 (Ala.2000).